
	

116 HR 3405 RH: Uranium Classification Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 178
		116th CONGRESS1st Session
		H. R. 3405
		[Report No. 116–225]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2019
			Mr. Grijalva (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural Resources
		
		October 4, 2019Additional sponsor: Mr. Ted Lieu of California
			October 4, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as June 21, 2019
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to revise the Final List of Critical Minerals, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Uranium Classification Act of 2019. 2.Revision of final rule regarding critical minerals (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of the Interior shall revise the Final List of Critical Minerals, and any related regulations, to remove uranium from such list.
 (b)RestrictionThe Secretary of the Interior may not add uranium to the Final List of Critical Minerals. (c)Final List of Critical MineralsThe term Final List of Critical Minerals means the Final List of Critical Minerals issued pursuant to Executive Order 13817 (82 Fed. Reg. 60835, relating to a Federal strategy to ensure secure and reliable supplies of critical minerals).
			
	
		October 4, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
